        Case 2:20-mj-09059-RBM Document 1 Filed 04/02/20 PageID.1 Page 1 of 5



 1
 2
 3
                                                                             znzo ~i.1 R J 3 A 8= 1s
 4
                                                                                                 - - c.T
 5
 6

 7
                            UNITED STATES DISTRICT COURT
 8
                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                      Case No.:   2 0 MJ 9 O5 9
11                                                  COMPLAINT FOR VIOLATION OF:
                                Plaintiff,
12
            v.                                      21 U.S.C. § 952 and 960
13                                                  Importation of a Controlled Substance
14   Alexandria Iman MCPETERS-Salgadoe (1 ),        (Felony)
     Daisy Jacqueline LEDESMA (2),
15
16                             Defendants.
17
18
           The undersigned complainant being duly sworn states:
19
20         On or about March 28, 2020, within the Southern District of California, Defendants
21
     Alexandria Iman MCPETERS-Salgadoe and Daisy Jacqueline LEDESMA did knowingly
22
     and intentionally import 500 grams and more, to wit: approximately 12.86 kilograms
23
24 (28.35 pounds) of a mixture and substance containing a detectable amount of
25
     methamphetamine, a Schedule II Controlled Substance, into the United States from a place
26
27 outside thereof, in violation of Title 21, United States Code, Sections 952 and 960.
28
       Case 2:20-mj-09059-RBM Document 1 Filed 04/02/20 PageID.2 Page 2 of 5


          The complainant states that this complaint is based on the attached Statement of
 1
 2 Facts incorporated herein by reference.
 3

 4                                                o A. Polo, Special Agent
                                              Homeland Security Investigations
 5
 6        SWORN TO BEFORE ME AND SUBSCRIBED IN MY PRESENCE, THIS 2ND,
 7
     DAY OF APRIL 2020.
 8

 9

10                                            ~                       NEGRO
                                              UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
       Case 2:20-mj-09059-RBM Document 1 Filed 04/02/20 PageID.3 Page 3 of 5


 l UNITED STATES OF AMERICA
                           V.
 2   Alexandria Iman MCPETERS-Salgadoe (1),
     Daisy Jacqueline LEDESMA (2).
 3
 4
                                    STATEMENT OF FACTS
 5

 6         This complaint is based on the personal observations, investigation, and information
 7
     furnished to U.S. Homeland Security Investigations Special Agent (SA) Franco A. Polo.
 8
           On March 31, 2020, at approximately 9:21 a.m., Alexandria Iman MCPETERS-
 9

10 Salgadoe (MCPETERS), a United States Citizen, entered the United States at the Andrade,
11
     California, Port of Entry through the vehicle lanes as the driver of a 2002 Toyota Camry
12
13 (Toyota) bearing Arizona license plates. The passenger in the vehicle was identified as
14 Daisy Jacqueline LEDESMA (LEDESMA).
15
           In Primary Inspection, Customs and Border Protection Officer (CBPO) C. Hinojoza
16
17 received a negative Customs declaration from MCPETERS.             CBPO Hinojoza asked

18 MCPETERS who was the owner of the vehicle and MCPETERS did not answer. CBPO
19
     Hinojoza noticed MCPETERS appeared to be very nervous. CBPO Hinojoza also noticed
20
2 1 the vehicle MCPETERS was driving was not registered in her name. CBPO Hinojoza

22   opted to refer MCPETERS and LEDESMA to the vehicle secondary inspection lot for
23
     further inspection.
24
25         In the Secondary Inspection area, CBPO Carlos Macias requested a search of the

26 Toyota. Customs and Border Protection Canine Enforcement Officer (CEO) M.D. Rooney
27
     conducted a search of the _ve}J.icle utilizing a Human/Narcotics Detection Dog (HNDD).
28

                                                 3
       Case 2:20-mj-09059-RBM Document 1 Filed 04/02/20 PageID.4 Page 4 of 5


     The HNDD alerted to the rear driver side wheel well of the vehicle. CEO Rooney informed
 1
 2 CBPO Macias of the positive alert.

 3
           Upon further inspection of the vehicle's spare tire well, CBPO Macias located a non-
 4
     factory compartment. The compartment was opened and 26 packages wrapped in clear
 5
 6 cellophane and black tape were discovered concealed within the compartment. CBPO
 7
     Macias tested two random packages using the GEMINI and received a positive test for
 8
     methamphetamine. A total of twenty-six (26) packages were discovered concealed inside
.9

10 the non-factory compartment.       The total combined weight was approximately 12.86
11
     kilograms (28.35 pounds) of methamphetamine.
12
           LEDESMA was advised of her Miranda rights by Special Agent (SA) Polo, as
13
14 witnessed by SA Yarnell. LEDESMA acknowledged her Miranda rights and agreed to
15
     answer questions without an attorney present. LEDESMA admitted ·she witnessed the
16
17 Toyota being loaded with illegal controlled substances. LEDESMA also stateq she had
18 placed illegal controlled substances on MCPETERS to cross the United States/Mexico
19
     International border through the pedestrian lanes on previous occasions.
20
21         MCPETERS was advised of her Miranda rights by Special Agent (SA) Polo, as

22 witnessed by SA Yarnell. MCPETERS acknowledged her Miranda rights and agreed to
23
     answer questions without an attorney present. · MCPETERS admitted she had smuggled
24
25 illegal controlled .substances across the United States/Mexico International border on

26 multiple occasions with the most recently smuggling event occurring on Saturday, March
27
     28, 2020.   MCPET~RS stated that for this event she transported illegal cont~olled
28

                                                 4
       Case 2:20-mj-09059-RBM Document 1 Filed 04/02/20 PageID.5 Page 5 of 5


     substances to an address tn the greater Phoenix area. MCPETERS stated that on the date
 1
 2 of arrest, she suspected, but did not know for a fact, that the vehicle was loaded with any
 3
     ill_egal controlled substances.
 4
 5

 6
 7
 8
 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                5
